Citation Nr: 0821685	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran initially requested a BVA hearing in Washington, 
D.C. in June 2006.  However, the veteran subsequently 
withdrew his request in a statement dated March 2008 citing 
difficulties with travel and expenses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran is in receipt of social 
security disability benefits.  Indeed, the veteran notes 
being in receipt of social security administration benefits 
several times in the file:  on the claim form 21-526; in an 
October 2004 statement; and in an October 2005 request for VA 
NSC pension.  However, there is no mention in any of the 
statements as to the specific disability for which he 
receives those benefits.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Furthermore, the Court of Appeals for 
Veterans Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  The records associated with the veteran's award of 
social security disability benefits are not of record and no 
attempt to obtain such records has been made.  Thus, a remand 
to obtain the veteran's social security disability records is 
necessary before proceeding to evaluate the merits of the 
veteran's claims.

The Board additionally acknowledges that veteran asserts that 
he was treated for stomach problems during his period of 
confinement associated with proceedings related to his 
special court martial that was adjudicated in June 1978.  The 
veteran is considered competent to report receipt of such 
treatment.  However, there are no available medical records 
showing that the veteran was treated for stomach problems at 
that time.  Service treatment records, which have been 
obtained, do not contain references to stomach treatment 
during his confinement.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Social Security 
Administration (SSA) and request a copy 
of their decision as well as copies of 
any medical records used by that agency 
in making a determination on behalf of 
the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
veteran's claims folder.

2.	In addition, efforts should be to 
obtain any records related to treatment 
for or complaints about stomach 
problems at Fort Riley US Army 
Retraining Brigade anytime from June 
1978 to October 1978.  If these records 
cannot be obtained, this fact should be 
documented for the claims folder. 

3.	Then the veteran's claims should be 
readjudicated.  If any benefit on 
appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




